IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-66,224-02


JORGE LUIS RODRIGUEZ, RELATOR

v.

 208TH JUDICIAL DISTRICT COURT, RESPONDENT





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 9417160-A

FROM HARRIS COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file an application for a writ of mandamus pursuant to the
original jurisdiction of this Court.  In it, he contends that he filed an 11.07 application for a writ of habeas
corpus in the 208th Judicial District Court of Harris County in March 2003, but that the writ still has  not
been forwarded to this Court.  He alleges that the trial judge held an evidentiary hearing in March 2004 and
is inclined to grant relief, but is waiting for the State to submit proposed findings of fact and conclusions of
law.   Relator contends that he filed another mandamus application complaining about the same issue and
that this Court denied leave to file with written order urging the district judge to enter findings of fact and
conclusions of law and to forward Relator's 11.07 application.  However, to this date, the application has
not been forwarded to this Court. 
	 Relator's allegations are supported by the record.  This Court denied leave to file with written
order on January 24, 2007.  In our order, we explained that "[a] trial judge has no ministerial duty under
Tex. Code Crim. Proc. art. 11.07 to enter findings within a specified time period; the period is within the
trial judge's discretion."  Although we hesitated to say what period was unreasonable, we explained that
the period in Relator's case (at that time two years and nine months) was "unreasonable, particularly in light
of the trial judge's recommendation [to grant relief.]" "We urge[d] the trial judge to promptly enter findings
of fact and forward Relator's habeas application to this Court." To this date, we still have not received the
record in Relator's 11.07 application.  At this time, three years and seven months have passed since the
habeas hearing.  Now we order the respondent, the judge of the 208th District Court of Harris County,
to file a response by having the District Clerk forward the record in the 11.07 application; including the
transcription of the court reporter's notes from the habeas hearing.  We also urge the trial judge to forward
findings of fact and conclusions of law, if possible.  This application for leave to file a writ of mandamus will
be held in abeyance until the respondent has submitted the appropriate response.  Such response shall be
submitted within 10 days of the date of this order.

Filed: November 14, 2007
Do not publish.